                               Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 1 of 16 Page ID #:342



                                       1 LINDA WENDELL HSU (SBN 162971)
                                         lhsu@selmanlaw.com
                                       2 SELMAN BREITMAN LLP
                                         33 New Montgomery, Sixth Floor
                                       3
                                         San Francisco, CA 94105-4537
                                       4 Telephone: 415.979.0400
                                         Facsimile: 415.979.2099
                                       5
                                         Attorneys for Plaintiff
                                       6 SCOTTSDALE INSURANCE COMPANY

                                       7

                                       8                                UNITED STATES DISTRICT COURT
                                       9                              CENTRAL DISTRICT OF CALIFORNIA
                                      10
    LLP




                                      11
                                           SCOTTSDALE INSURANCE COMPANY,                  Case No. 2:19-cv-04868-DSF-(MRWx)
 Selman Breitman




                                      12
                   ATTORNEYS AT LAW




                                                         Plaintiff,                       STIPULATED PROTECTIVE ORDER
                                      13
                                                 v.                                       Judge:         Dale S. Fischer
                                      14
                                         JOHN GUZMAN; JOHN GUZMAN CRANE
                                      15 SERVICE; WARREN E&P, INC.; WARREN Complaint Filed:                      June 4, 2019
                                         RESOURCES OF CALIFORNIA, INC.; C&S
                                      16
                                         WELDING, INC.; ALEJANDRO SILVA;
                                      17 JACOB RUBEN JIMENEZ; and DOES 1
                                         through 100,
                                      18
                                                         Defendants.
                                      19
                                             1. PURPOSES AND LIMITATIONS
                                      20
                                                 Discovery and motion practice in this action will involve the production and disclosure of
                                      21
                                         confidential or proprietary information for which special protection from public disclosure and
                                      22
                                         from use for any purpose other than prosecuting or defending this litigation may be warranted.
                                      23
                                         Accordingly, plaintiff Scottsdale Insurance Company (“Scottsdale” or “Plaintiff”), and
                                      24
                                         defendants John Guzman (“Guzman”), John Guzman Crane Service, Inc. (“Guzman Crane”),
                                      25
                                         Warren E & P, Inc. (“Warren E & P”), and Warren Resources of California, Inc. (“Warren”)
                                      26
                                         (collectively, the “Parties”) hereby stipulate to and petition the Court to enter the following
                                      27
                                         Stipulated Protective Order (the “Order”). The Parties acknowledge that this Order does not
                                      28                                                 1
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                                      Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 2 of 16 Page ID #:343



                                           1 confer blanket protections on all disclosures or responses to discovery and that the protection it

                                           2 affords from public disclosure and use extends only to the limited information or items that are

                                           3 entitled to confidential treatment under the applicable legal principles. The Parties further

                                           4 acknowledge, as set forth in Section 13(c) below, that this Stipulated Protective Order does not

                                           5 entitle them to file confidential information under seal; United States District Court, Central

                                           6 District of California Local Civil Rule 79-5 sets forth the procedures that must be followed and

                                           7 the standards that will be applied when a party seeks permission from the court to file material

                                           8 under seal.

                                           9      2. GOOD CAUSE STATEMENT

                                          10          This action is likely to involve confidential and proprietary information for which special
    LLP




                                          11 protection from public disclosure and from use for any purpose other than prosecution or defense

                                          12 of this action is warranted. This is an insurance coverage action for a claim involving an
 Selman Breitman
                   ATTORNEYS AT LAW




                                          13 accident that took place on April 8, 2014 in Wilmington, California (the "Incident"). Alejandro

                                          14 Silva and Jacob Ruben Jimenez, plaintiffs in separate underlying actions, which were

                                          15 consolidated into a single action (the "Consolidated Action"), allegedly suffered injuries and

                                          16 damages in connection with the Incident. Guzman, Guzman Crane, Warren E&P, and Warren

                                          17 tendered the defense of the Consolidated Action to Scottsdale. Scottsdale agreed to defend

                                          18 Guzman, Guzman Crane, Warren E&P, and Warren under a reservation of rights and filed this

                                          19 coverage action to obtain a judicial determination of whether the policy issued by Scottsdale

                                          20 actually provides coverage to Guzman, Guzman Crane, Warren E&P, and Warren for the

                                          21 Consolidated Action.        Among other things, this coverage action arises from alleged

                                          22 misrepresentations and/or omissions made in the application to Scottsdale for commercial

                                          23 general liability insurance.

                                          24          The confidential and proprietary information will contain, inter alia, confidential business

                                          25 or financial information, proprietary business information, information regarding confidential

                                          26 business practices, trade secrets, commercial information, information otherwise generally

                                          27 unavailable to the public, or which may be privileged or otherwise protected from disclosure

                                          28
                                                                                               2
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                      2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                                      Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 3 of 16 Page ID #:344



                                           1 under state or federal statutes, court rules, case decisions, or common law. Accordingly, to

                                           2 adequately protect information the Parties are entitled to keep confidential, to ensure that the

                                           3 Parties are permitted reasonable necessary uses of such material in preparation for and in the

                                           4 conduct of trial, to address their handling at the end of the litigation, and serve the ends of

                                           5 justice, a protective order for such information is justified in this matter. It is the intent of the

                                           6 Parties that information will not be designated as confidential for tactical reasons and that

                                           7 nothing will be so designated without a good faith belief that it has been maintained in a

                                           8 confidential, non-public manner, and there is good cause why it should not be part of the public

                                           9 record of this case.

                                          10      3. DEFINITIONS
    LLP




                                          11          a. Action: This pending federal lawsuit.

                                          12          b. Challenging Party: A Party that challenges the designation of information or items
 Selman Breitman
                   ATTORNEYS AT LAW




                                          13             under this Order.

                                          14          c. “CONFIDENTIAL” Information or Items:             Information (regardless of how it is

                                          15             generated, stored or maintained) or tangible things that qualify for protection under

                                          16             Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

                                          17             Statement.

                                          18          d. Counsel: Attorneys retained to represent or advise a party to this Action and who

                                          19             have appeared in this Action on behalf of that party or are affiliated with a law firm

                                          20             which has appeared on behalf of that party including such law firms’ support staff.

                                          21          e. Designating Party:     A Party that designates information or items produced in

                                          22             Discovery Material as “CONFIDENTIAL.”

                                          23          f. Discovery Material: All items or information, regardless of the medium or manner in

                                          24             which it is generated, stored, or maintained (including, among other things,

                                          25             testimony, transcripts, and tangible things), that are produced or generated in

                                          26             disclosures or responses to discovery in this matter.

                                          27          g. Expert: A person with specialized knowledge or experience in a matter pertinent to

                                          28
                                                                                               3
                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                        2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                                      Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 4 of 16 Page ID #:345



                                           1             the litigation who has been retained by a Party or its counsel to serve as an expert

                                           2             witness or as a consultant in this Action.

                                           3          h. Non-Party: Any natural person, partnership, corporation, association, or other legal

                                           4             entity not named as a Party to this action.

                                           5          i. Party: Any party to this Action, including all of its officers, directors, employees,

                                           6             consultants, retained experts, and Counsel (and their support staffs) (collectively, the

                                           7             "Parties").

                                           8          j. Producing Party: A Party or Non-Party that produces Discovery Material in this

                                           9             Action.

                                          10          k. Professional Vendors: Persons or entities that provide litigation support services
    LLP




                                          11             (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,

                                          12             and organizing, storing, or retrieving data in any form or medium) and their
 Selman Breitman
                   ATTORNEYS AT LAW




                                          13             employees and subcontractors.

                                          14          l. Protected Material: Any Discovery Material that is CONFIDENTIAL Information or

                                          15             Items that are designated as “CONFIDENTIAL,” including, inter alia, any material

                                          16             that refers or relates to Plaintiff's confidential and proprietary financial information

                                          17             and/or any confidential and/or proprietary information contained in Plaintiff's files,

                                          18             including, but not limited to, some or all of Scottsdale's claim handling manuals or

                                          19             guidelines, underwriting manuals or guidelines, underwriting classification code

                                          20             guidelines, agency agreements, and/or underwriting file documents.

                                          21          m. Receiving Party: A Party that receives Discovery Material from a Producing Party.

                                          22      4. SCOPE

                                          23          The protections conferred by this Stipulation and Order cover not only Protected Material

                                          24 (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

                                          25 all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                                          26 conversations, or presentations by Parties or their Counsel that reveals Protected Material.

                                          27          Any use of Protected Material at trial shall be governed by the orders of the trial judge.

                                          28
                                                                                               4
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                     2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                                      Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 5 of 16 Page ID #:346



                                           1 This Order does not govern the use of Protected Material at trial.

                                           2      5. DURATION

                                           3         Even after final disposition of this litigation, the confidentiality obligations imposed by

                                           4 this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

                                           5 order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

                                           6 claims and defenses in this Action, with or without prejudice; and (2) final judgment herein after

                                           7 the completion and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this

                                           8 Action, including the time limits for filing any motions or applications for extension of time

                                           9 pursuant to applicable law.

                                          10      6. DESIGNATING PROTECTED MATERIAL
    LLP




                                          11         a. Exercise of Restraint and Care in Designating Material for Protection.

                                          12             1. Each Party that designates information or items for protection under this Order
 Selman Breitman
                   ATTORNEYS AT LAW




                                          13                 must take care to limit any such designation to specific material that qualifies

                                          14                 under the appropriate standards.      The Designating Party must designate for

                                          15                 protection only those parts of material, documents, items, or oral or written

                                          16                 communications that qualify so that other portions of the material, documents,

                                          17                 items, or communications for which protection is not warranted are not swept

                                          18                 unjustifiably within the ambit of this Order.

                                          19             2. Mass, indiscriminate, or routinized designations are prohibited. Designations that

                                          20                 are shown to be clearly unjustified or that have been made for an improper

                                          21                 purpose (e.g., to unnecessarily encumber the case development process or to

                                          22                 impose unnecessary expenses and burdens on other Parties) may expose the

                                          23                 Designating Party to sanctions.

                                          24             3. If it comes to a Designating Party’s attention that information or items that it

                                          25                 designated for protection do not qualify for protection, that Designating Party

                                          26                 must promptly notify all other Parties that it is withdrawing the inapplicable

                                          27                 designation.

                                          28
                                                                                               5
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                     2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                                      Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 6 of 16 Page ID #:347



                                           1        b. Manner and Timing of Designations.

                                           2           1. Except as otherwise provided in this Order (see, e.g., Section b(2)(b) below), or as

                                           3              otherwise stipulated or ordered, Discovery Material that qualifies for protection

                                           4              under this Order must be clearly designated before the material is disclosed or

                                           5              produced.

                                           6           2. Designation in conformity with this Order requires the following:

                                           7              a. For information in documentary form (e.g., paper or electronic documents, but

                                           8                  excluding transcripts of depositions or other pretrial or trial proceedings), the

                                           9                  Producing Party shall affix at a minimum, the legend “CONFIDENTIAL”

                                          10                  (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
    LLP




                                          11                  material. If only a portion or portions of the material on a page qualifies for

                                          12                  protection, the Producing Party also must clearly identify the protected
 Selman Breitman
                   ATTORNEYS AT LAW




                                          13                  portion(s) (e.g., by making appropriate markings in the margins). When only

                                          14                  a portion of the document or material is identified, the remainder of the

                                          15                  document or material will not be deemed subject to this Order.

                                          16              b. A Party that makes original documents available for inspection need not

                                          17                  designate them for protection until after the inspecting Party has indicated

                                          18                  which documents it would like copied and produced. During the inspection

                                          19                  and before the designation, all of the material made available for inspection

                                          20                  shall be deemed confidential. After the inspecting Party has identified the

                                          21                  documents it wants copied and produced, the Producing Party must determine

                                          22                  which documents, or portions thereof, qualify for protection under this Order.

                                          23                  Then, before producing the specified documents, the Producing Party must

                                          24                  affix the “CONFIDENTIAL legend” to each page that contains Protected

                                          25                  Material. If only a portion or portions of the material on a page qualifies for

                                          26                  protection, the Producing Party also must clearly identify the protected

                                          27                  portion(s) (e.g., by making appropriate markings in the margins). When only

                                          28
                                                                                            6
                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                                   2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                                      Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 7 of 16 Page ID #:348



                                           1                   a portion of the document or material is identified, the remainder of the

                                           2                   document or material will not be deemed subject to this Order.

                                           3               c. A Designating Party shall identify any testimony or Discovery Material in a

                                           4                   deposition as "CONFIDENTIAL" on the record if possible. This provision

                                           5                   does not preclude a Designating Party from making a designation of any

                                           6                   testimony or Discovery Material as "CONFIDENTIAL" after the record is

                                           7                   published.

                                           8               d. For information produced in a form other than a document and for any other

                                           9                   tangible items, the Producing Party shall affix in a prominent place on the

                                          10                   exterior of the container or containers in which the information is stored the
    LLP




                                          11                   “CONFIDENTIAL legend.” If only a portion or portions of the information

                                          12                   warrants protection, the Designating Party, to the extent practicable, shall
 Selman Breitman
                   ATTORNEYS AT LAW




                                          13                   identify the protected portion(s).

                                          14        c. Inadvertent Failure to Designate.

                                          15           1. If timely corrected, an inadvertent failure to designate qualified Confidential

                                          16               Information or Items does not, standing alone, waive the Designating Party’s right

                                          17               to secure protection under this Order for such material. Upon timely correction of

                                          18               a designation, the Receiving Party must make reasonable efforts to assure that the

                                          19               material is treated in accordance with the provisions of this Order.

                                          20     7. CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                          21        a. Timing of Challenges.

                                          22           1. Any Party may challenge a designation of confidentiality at any time that is

                                          23               consistent with the Court’s Scheduling Order.

                                          24        b. Meet and Confer.

                                          25           1. The Challenging Party shall initiate the dispute resolution process under Local

                                          26               Rule 37.1 et seq.

                                          27        c. The burden of persuasion in any such challenge proceeding shall be on the

                                          28
                                                                                             7
                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                                                    2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                                      Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 8 of 16 Page ID #:349



                                           1           Designating Party. Frivolous challenges, and those made for an improper purpose

                                           2           (e.g., to harass or impose unnecessary expenses and burdens on other Parties) may

                                           3           expose the Challenging Party to sanctions. Unless the Designating Party has waived

                                           4           or withdrawn the confidentiality designation, all parties shall continue to afford the

                                           5           material in question the level of protection to which it is entitled under the Producing

                                           6           Party’s designation until the Court rules on the challenge.

                                           7     8. ACCESS TO AND USE OF PROTECTED MATERIAL

                                           8        a. Basic Principles.

                                           9           1. A Receiving Party may use Protected Material that is disclosed or produced by a

                                          10               Producing Party in connection with this Action only for prosecuting, defending,
    LLP




                                          11               or attempting to settle this Action. Such Protected Material may be disclosed only

                                          12               to the categories of persons and under the conditions described in this Order.
 Selman Breitman
                   ATTORNEYS AT LAW




                                          13               When the Action has been terminated, a Receiving Party must comply with the

                                          14               provisions of Section XIV below ("FINAL DISPOSITION").

                                          15           2. Protected Material must be stored and maintained by a Receiving Party at a

                                          16               location and in a secure manner that ensures that access is limited to the persons

                                          17               authorized under this Order.

                                          18        b. Disclosure of Protected Material.

                                          19           1. Unless otherwise ordered by the Court or permitted in writing by the Designating

                                          20               Party, a Receiving Party may disclose any information or item designated

                                          21               “CONFIDENTIAL” under Paragraph 6 above only to:

                                          22               a. The Receiving Party’s Counsel of record in this Action, as well as employees

                                          23                  of said Counsel of record to whom it is reasonably necessary to disclose the

                                          24                  information for this Action;

                                          25               b. The officers, directors, and employees of the Receiving Party to whom

                                          26                  disclosure is reasonably necessary for this Action;

                                          27               c. Experts (as defined in this Order) of the Receiving Party to whom disclosure

                                          28
                                                                                             8
                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                                                    2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                                      Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 9 of 16 Page ID #:350



                                           1                is reasonably necessary for this Action and who have signed the

                                           2                “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                           3             d. The Court and its personnel, by first attempting to file the Protected Material

                                           4                with the Court under seal;

                                           5             e. Court reporters and their staff, by first attempting to file the Protected

                                           6                Material with the Court under seal;

                                           7             f. Professional jury or trial consultants, mock jurors, and Professional Vendors

                                           8                to whom disclosure is reasonably necessary or this Action and who have

                                           9                signed the “Acknowledgment and Agreement to be Bound” (Exhibit A);

                                          10             g. The author or recipient of a document containing the information or a
    LLP




                                          11                custodian or other person who otherwise possessed or knew the information;

                                          12             h. During their depositions, witnesses, and attorneys for witnesses, in the Action
 Selman Breitman
                   ATTORNEYS AT LAW




                                          13                to whom disclosure is reasonably necessary provided: (i) the deposing party

                                          14                requests that the witness sign the “Acknowledgment and Agreement to Be

                                          15                Bound” (Exhibit A); and (ii) they will not be permitted to keep any

                                          16                confidential information unless they sign the “Acknowledgment and

                                          17                Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

                                          18                Designating Party or ordered by the Court.

                                          19             i. Pages of transcribed deposition testimony or exhibits to depositions that reveal

                                          20                Protected Material may be separately bound by the court reporter and may not

                                          21                be disclosed to anyone except as permitted under this Stipulated Protective

                                          22                Order; and

                                          23             j. The Parties may disclose Protected Material to any mutually agreed upon

                                          24                mediator or settlement officer, and their supporting personnel that the Parties

                                          25                engage in settlement discussions.

                                          26

                                          27   ///

                                          28
                                                                                          9
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                 2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                            Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 10 of 16 Page ID #:351



                                       1   9. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                                       2     OTHER LITIGATION

                                       3     a. If a Party is served with a subpoena or a court order issued in other litigation that

                                       4        compels disclosure of any information or items designated in this Action as

                                       5        “CONFIDENTIAL,” that Party must:

                                       6        1. Promptly notify the Designating Party, in writing, and such notification shall

                                       7            include a copy of the subpoena or court order;

                                       8        2. Promptly notify, in writing, the party who caused the subpoena or order to issue in

                                       9            the other litigation that some or all of the material covered by the subpoena or

                                      10            order is subject to this Order. Such notification shall include a copy of this
    LLP




                                      11            Stipulated Protective Order; and

                                      12        3. Cooperate with respect to all reasonable procedures sought to be pursued by the
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13            Designating Party whose Protected Material may be affected.

                                      14     b. If the Designating Party timely seeks a protective order, the Party served with the

                                      15        subpoena or court order shall not produce any Protected Material before a

                                      16        determination by the court from which the subpoena or order issued, unless the Party

                                      17        has obtained the Designating Party’s permission. The Designating Party shall bear

                                      18        the burden and expense of seeking protection in that court of the Protected Material

                                      19        and nothing in these provisions should be construed as authorizing or encouraging a

                                      20        Receiving Party in this Action to disobey a lawful directive from another court.

                                      21   10. A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

                                      22     THIS ACTION

                                      23     a. The terms of this Order are applicable to information produced by a Non-Party in this

                                      24        Action and designated as “CONFIDENTIAL.” Such information produced by Non-

                                      25        Parties in connection with this Action is protected by the remedies and relief provided

                                      26        by this Order. Nothing in these provisions should be construed as prohibiting a Non-

                                      27        Party from seeking additional protections.

                                      28
                                                                                       10
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                            2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                            Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 11 of 16 Page ID #:352



                                       1   b. In the event that a Non-Party is required, by a valid subpoena issued by a Party to this

                                       2      Action, to produce a Party's and/or a Non-Party's confidential or proprietary

                                       3      information in its possession that qualifies as Protected Material, and the Non-Party is

                                       4      subject to an agreement with a Party or other Non-Party not to produce the Protected

                                       5      Material, then the Non-Party shall:

                                       6      1. Promptly notify in writing the Requesting Party and the Party or Non-Party with

                                       7          which it has an agreement not to produce the Protected Material that some or all

                                       8          of the information requested is subject to a confidentiality agreement with a Party

                                       9          or Non-Party;

                                      10      2. Be provided with a copy of the Stipulated Protective Order in this Action and be
    LLP




                                      11          authorized to provide the same to a Non-Party connected to the Protected Material

                                      12          being subpoenaed;
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13      3. Provide the Party or Non-Party connected to the Protected Material with the

                                      14          relevant subpoena and a reasonably specific description of the Protected Material

                                      15          requested; and

                                      16      4. Make the information requested available for inspection by the Party or Non-

                                      17          Party connected to the Protected Material, if requested.

                                      18   c. In the event that a Party is required, by a valid discovery request, to produce a Non-

                                      19      Party’s confidential information in its possession that qualifies as Protected Material,

                                      20      and the Party is subject to an agreement with the Non-Party not to produce the Non-

                                      21      Party’s Protected Material, then the Party shall:

                                      22      1. Promptly notify in writing the Requesting Party and the Non-Party that some or

                                      23          all of the information requested is subject to a confidentiality agreement with a

                                      24          Non-Party;

                                      25      2. Promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                                      26          this Action, the relevant discovery request(s), and a reasonably specific

                                      27          description of the information requested; and

                                      28
                                                                                    11
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                                           2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                            Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 12 of 16 Page ID #:353



                                       1        3. Make the information requested available for inspection by the Non-Party, if

                                       2            requested.

                                       3     d. If the Non-Party fails to file a motion for a protective order from this Court within 14

                                       4        days of receiving the notice and accompanying information, the Receiving Party may

                                       5        produce the Non-Party’s confidential information responsive to the discovery request.

                                       6        If the Non-Party timely seeks a protective order, the Receiving Party shall not

                                       7        produce any information in its possession or control that is subject to the

                                       8        confidentiality agreement with the Non-Party before a determination by the court.

                                       9        Absent a court order to the contrary, the Non-Party shall bear the burden and expense

                                      10        of seeking protection in this court of its Protected Material.
    LLP




                                      11   11. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                      12     a. If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13        Protected Material to any person or in any circumstance not authorized under this

                                      14        Stipulated Protective Order, the Receiving Party must immediately (1) notify in

                                      15        writing the Designating Party of the unauthorized disclosures, (2) use its best efforts

                                      16        to retrieve all unauthorized copies of the Protected Material, (3) inform the person or

                                      17        persons to whom unauthorized disclosures were made of all the terms of this Order,

                                      18        and (4) request such person or persons to execute the “Acknowledgment and

                                      19        Agreement to be Bound” (Exhibit A).

                                      20   12. INADVERTENT        PRODUCTION           OF     PRIVILEGED         OR     OTHERWISE

                                      21     PROTECTED MATERIAL

                                      22     a. When a Producing Party gives notice to Receiving Parties that certain inadvertently

                                      23        produced material is subject to a claim of privilege, other protection, or is Protected

                                      24        Material, the obligations of the Receiving Parties are those set forth in Federal Rule

                                      25        of Civil Procedure 26(b)(5)(B). This provision is not intended to modify whatever

                                      26        procedure may be established in an e-discovery order that provides for production

                                      27        without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e),

                                      28
                                                                                     12
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                              2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                            Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 13 of 16 Page ID #:354



                                       1        insofar as the Parties reach an agreement on the effect of disclosure of a

                                       2        communication or information covered by the attorney-client privilege or work

                                       3        product protection, the Parties may incorporate their agreement in the Stipulated

                                       4        Protective Order submitted to the Court.

                                       5   13. MISCELLANEOUS

                                       6     a. Right to Further Relief.

                                       7        1. Nothing in this Order abridges the right of any person or Party to seek its

                                       8            modification by the Court in the future.

                                       9     b. Right to Assert Other Objections.

                                      10        1. By stipulating to the entry of this Protective Order, no Party waives any right it
    LLP




                                      11            otherwise would have to object to disclosing or producing any information or item

                                      12            on any ground not addressed in this Stipulated Protective Order. Similarly, no
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13            Party waives any right to object on any ground to use in evidence of any of the

                                      14            material covered by this Protective Order.

                                      15     c. Filing Protected Material.

                                      16        1. A Party that seeks to file any Protected Material in this Action or any other action

                                      17            must first seek to file the Protected Material under seal in compliance with United

                                      18            States District Court, Central District of California Local Civil Rule 79-5.

                                      19            Protected Material may only be filed under seal pursuant to a court order

                                      20            authorizing the sealing of the specific Protected Material at issue. If a Party's

                                      21            request to file Protected Material under seal is denied by the Court, then the

                                      22            Receiving Party may file the information in the public record unless otherwise

                                      23            instructed by the Court.

                                      24     d. Nothing in this order shall apply to a Party’s use of their own Protected Material for

                                      25        any use during the course of the Action.

                                      26

                                      27

                                      28
                                                                                     13
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                            2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                            Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 14 of 16 Page ID #:355



                                       1         14. FINAL DISPOSITION

                                       2           a. After the final disposition of this Action, as defined in Section V ("DURATION"),

                                       3              within sixty (60) days of a written request by the Designating Party, each Receiving

                                       4              Party must return all Protected Material to the Producing Party or destroy such

                                       5              material. As used in this subdivision, “all Protected Material” includes all copies,

                                       6              abstracts, compilations, summaries, and any other format reproducing or capturing

                                       7              any of the Protected Material.      Whether the Protected Material is returned or

                                       8              destroyed, the Receiving Party must submit a written certification to the Producing

                                       9              Party (and, if not the same person or entity, to the Designating Party) by the 60 day

                                      10              deadline that (1) identifies (by category, where appropriate) all the Protected Material
    LLP




                                      11              that was returned or destroyed and (2) affirms that the Receiving Party has not

                                      12              retained any copies, abstracts, compilations, summaries, or any other format
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13              reproducing or capturing any of the Protected Material.          Notwithstanding this

                                      14              provision, Counsel are entitled to retain an archival copy of all pleadings, motion

                                      15              papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

                                      16              deposition and trial exhibits, expert reports, attorney work product, and consultant

                                      17              and expert work product, even if such materials contain Protected Material. Any such

                                      18              archival copies that contain or constitute Protected Material remain subject to this

                                      19              Protective Order as set forth in Section V ("DURATION").

                                      20         15. VIOLATION

                                      21           a. Any violation of this Order may be remedied by any and all appropriate measures

                                      22              including, without limitation, contempt proceedings and/or monetary sanctions.

                                      23

                                      24   ///

                                      25

                                      26   ///

                                      27

                                      28
                                                                                          14
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                                  2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                            Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 15 of 16 Page ID #:356



                                       1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                       2 DATED: May 4, 2020                SELMAN BREITMAN LLP
                                       3

                                       4

                                       5                                   By: /s/Linda Wendell Hsu ________________
                                                                                LINDA WENDELL HSU
                                       6
                                                                           Attorneys for Plaintiff
                                       7                                   SCOTTSDALE INSURANCE COMPANY

                                       8
                                           DATED: May 4, 2020              KROESCHE SCHINDLER LLP
                                       9

                                      10
    LLP




                                      11                                   By: Eric J. Schindler ____________________
                                                                                ERIC J. SCHINDLER
                                      12                                        MICHELLE J. BERNER
 Selman Breitman
                   ATTORNEYS AT LAW




                                                                           Attorneys for Defendants
                                      13                                   JOHN GUZMAN and JOHN GUZMAN CRANE
                                                                           SERVICE, INC.
                                      14

                                      15
                                           DATED: May 4, 2020              THE AGUILERA LAW GROUP, APLC
                                      16

                                      17

                                      18
                                                                           By: /s/ Kimberly R. Arnal
                                      19                                        A. ERIC AGUILERA
                                                                                RAYMOND E. BROWN
                                      20                                        KIMBERLY R. ARNAL
                                                                           Attorneys for Defendants
                                      21                                   WARREN E&P, INC. and WARREN
                                                                           RESOURCES OF CALIFORNIA, INC.
                                      22

                                      23
                                           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
                                      24

                                      25 Dated: ____________
                                                 0D\                     ___________________________________
                                                                               0LFKDHO 5 :LOQHU 86 0DJLVWUDWH -XGJH
                                      26

                                      27

                                      28
                                                                          15
                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
                            Case 2:19-cv-04868-DSF-MRW Document 40 Filed 05/05/20 Page 16 of 16 Page ID #:357



                                       1                                            EXHIBIT A

                                       2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                       3          I, ______________________ [print or type full name], of _________________________

                                       4 [print or type full address], declare under penalty of perjury that I have read in its entirety and

                                       5 understand the Stipulated Protective Order that was issued by the United States District Court for

                                       6 the Central District of California on [__________] in the case of Scottsdale Insurance Company

                                       7 v. John Guzman, et al., Case No. 2:19-cv-04868-DSF-(MRWx). I agree to comply with and to

                                       8 be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge

                                       9 that failure to so comply could expose me to sanctions and punishment in the nature of contempt.

                                      10 I solemnly promise that I will not disclose in any manner any information or item that is subject
    LLP




                                      11 to this Stipulated Protective Order to any person or entity except in strict compliance with the

                                      12 provisions of this Stipulated Protective Order.
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13          I further agree to submit to the jurisdiction of the United States District Court for the

                                      14 Central District of California for the purpose of enforcing the terms of this Stipulated Protective

                                      15 Order, even if such enforcement proceedings occur after termination of this action. I hereby

                                      16 appoint __________________________ of _______________________________________ as

                                      17 my California agent for service of process in connection with this action or any proceedings

                                      18 related to enforcement of this Stipulated Protective Order.

                                      19

                                      20 Date: ______________________________________

                                      21

                                      22 City and State where sworn and signed: _________________________________

                                      23

                                      24 Printed name: _______________________________

                                      25

                                      26 Signature: __________________________________

                                      27

                                      28
                                                                                           16
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                 2:19-cv-04868-DSF-(MRWx)
380 45426 4821-2207-9928 v2
